Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 17, 2016

The Court of Appeals hereby passes the following order:

A16E0025. IN THE INTEREST OF: R. A., A CHILD.

      Petitioner filed this emergency petition seeking an order for change of physical
custody of her son. Petitioner’s son is in the custody of the Fulton County Department
of Family and Child Services, pursuant to a removal order issued by the Juvenile
Court of Fulton County on October 25, 2015. Petitioner is not seeking appellate
review of the removal order, but rather is seeking a change in custody due to events
that occurred after the removal order was issued. The Juvenile Court has exclusive
original jurisdiction over juvenile matters and shall be the sole court for initiating an
action concerning any child who is alleged to be a dependent child. OCGA § 15-11-
10. Accordingly, Petitioner should have filed this emergency petition in the Juvenile
Court of Fulton County.
      The Georgia Constitution provides that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction
or venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664, 665 (373 SE2d 368) (1988). Accordingly, this petition is
hereby TRANSFERRED to the Juvenile Court of Fulton County.
Court of Appeals of the State of Georgia
        Clerk’s Office,
               03/17/2016
Atlanta,____________________
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.